Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Entry into AFCP 2.0 is denied as the proposed amendment of 12/21/21 requires a search burden outside the capacity of the program.
Entry
The proposed amendment of 12/21/21 is not entered as it contains new phrasing which has not previously been considered and would require further search.

Response to Arguments
Applicant’s argument p.7 of Remarks submitted 12/21/21 regarding the 112 rejection of claims 1-12 is moot as it pertains to an amendment not entered.

Applicant’s argument p.7 regarding the 112 rejection of claims 25-30 is moot as it pertains to an amendment not entered.

Applicant’s argument p.8-10 regarding the 102 rejections over Lu is moot as it pertains to an amendment not entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766